DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1 June 2021 regarding the limitations “positive direction” and “negative direction” have been fully considered but they are not persuasive. 
In response to applicants arguments that “In Claim 18, two perpendicularly intersecting lines are recited to define a plane. By its definition, this plane will move with the muzzle brake and maintain a fixed relationship with the muzzle brake. The plane is then cited to define two opposing directions. In Claim 18, the two opposing directions are recited as a positive direction and a negative direction. This is analogous to a first direction and a second direction as opposing directions. The relationships of elements of the muzzle brake are defined with reference to the directions” the examiner still believes the applicant has not described in detail enough what a positive and what a negative direction is.  It is understood that planes have two opposing directions but it is still is not understood as to what is meant or intended by the terminology a 'positive direction' and/or a 'negative direction' in regards to the applicant’s invention.  The applicant tries to address this with the argument that “This is analogous to a first direction and a second direction as opposing directions”.  The problem is it is not clear what direction is a first or second direction either.  The applicant actually does not even mention the term “direction” in their specification. Cleary, the applicant’s drawings shows directions, but they are advised to define the directions relative to the muzzle break components and or relative to how a bullet travels.  
Applicant’s remaining arguments, filed 1 June 2021, have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant’s specification does not mention the term “a positive direction”, “a negative direction”, or even the term “direction” as recited in claim 18.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “a positive direction” in lines 11-12.  It is unclear what direction is a positive direction.  Furthermore the specification does not mention the term “positive direction” or define what direction is extends relative to the applicant’s invention.  Applicant should note that claims 19-20 are held as indefinite because of their dependency from claim 18.  
Claim 18 recites the limitation “a negative direction” in lines 12.   It is unclear what direction is a positive direction.  Furthermore the specification does not mention the term “negative direction” or define what direction is extends relative to the applicant’s invention.  
All claims should be revised carefully to correct all other deficiencies similar to the ones noted above.  In light of the above, the claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bebee (US D767,076)
Regarding claim 13, Bebee discloses a muzzle brake (Title) comprising: a muzzle section having a muzzle end, an exit end opposite to the muzzle end, and at least one side connecting the muzzle end to the exit end (very clearly seen in Fig. 3-8); a muzzle aperture from the muzzle end to the exit end of the muzzle section (Fig. 5); 
see annotated Fig. below) spaced from the exit end of the muzzle section, the first baffle having a proximal surface, a distal surface opposite the proximal surface, and at least one side connecting the proximal and distal surfaces, the proximal surface of the first baffle facing the exit end of the muzzle section, the proximal surface of the first baffle having a proximal edge and a distal edge opposite the proximal edge, the proximal edge of the proximal surface of the first baffle being closer to the muzzle end of the muzzle section than is the distal edge of the proximal surface of the first baffle, and the first baffle having a projectile aperture through it, the projectile aperture being aligned with the muzzle aperture of the muzzle section (See annotated Fig. below)

    PNG
    media_image1.png
    496
    824
    media_image1.png
    Greyscale

a first bridge section connecting to the first baffle along the proximal edge of the proximal surface of the first baffle and to the exit end of the muzzle section (see annotated Fig. below); 


    PNG
    media_image2.png
    318
    557
    media_image2.png
    Greyscale


and, a first brace section connecting to the first baffle along the distal edge of the proximal surface of the first baffle and to the second end of the muzzle section, the first brace section being narrower than the first bridge section (Fig. 3-7; see annotated Fig. below).

    PNG
    media_image3.png
    248
    684
    media_image3.png
    Greyscale

Regarding claim 14, Bebee further discloses wherein the exit end of the muzzle section is further from the distal edge of the proximal surface of the first baffle than from the proximal edge of the proximal surface of the first baffle (see Fig. 2).  
Regarding claim 15, Bebee further discloses the muzzle section has a plurality of sides connecting the muzzle end and the exit end (clearly seen in Fig. 3-7).  
Regarding claims Claim 16 and 17, Bebee discloses a plurality of additional baffles (which includes a second baffle), each additional baffle having a proximal surface, a distal surface opposite the proximal surface, and at least one side connecting i4s the respective proximal and distal surfaces, the additional baffles being spaced from the first baffle and from each other, the proximal surface of the each additional baffle being directed toward the muzzle section, the proximal surface of the each additional baffle having a proximal edge and a distal edge opposite the proximal edge, the proximal edge of the proximal surface of each additional baffle being closer to the muzzle end of the muzzle section than is the distal edge of the proximal surface of the each additional baffle, and each additional baffle having a projectile aperture through it, the projectile aperture of each additional baffle being aligned with the projectile aperture of the first baffle and the muzzle aperture of the muzzle section; an additional bridge section connecting along the proximal edge of the proximal surface of each additional baffle and to the distal surface of the closest neighboring baffle; and, an additional brace section connecting along the distal edge of the proximal surface of each additional baffle and to the distal surface of the closest neighboring baffle, each additional brace section being narrower than each respective additional bridge section connecting a given pair of baffles (very clearly seen in Fig. 3-7).  
Regarding claim 18-20, Bebee discloses A muzzle brake comprising: a body having a muzzle end, an exit end opposite to the muzzle end, and at least one side connecting the muzzle end to the exit end; a muzzle aperture in the muzzle end wherein a line segment within the muzzle aperture defines a projectile line within the body; a first compensating aperture through the body between the muzzle end and the exit end of the body, the first compensating aperture centered with the projectile line.  Applciant should note that claims 18-20 are being rejected as best understood.  
Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the limitation of claim 1 specifically in combination with:
a first compensating aperture through the body between the muzzle end and the exit end of the body, the first compensating aperture having a baffle side, a containment side, and a vented side, each side having two opposing ends and each having a length perpendicular to the projectile line and the containment side and the vented side having a width parallel to the projectile line, the baffle side facing the muzzle end and having a proximal edge and a distal edge, the containment side of the first compensating aperture beings;dlkfhnas;ldkas;dkbnhvgesDH;KL;KSh being connected to the proximal edge of the baffle side, and the vented side of the first compensating aperture being connected to the distal edge of the baffle side; a first pair of vent notches at the vented side of the first compensating aperture, the first pair of vent notches passing from the first compensating aperture through the body to external of the body, the first pair of vent notches reducing the length of the vented side of the first compensating aperture to less than the length of the containment side of the first compensating aperture
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641